|,PLOTKIN, J.,
concurring in part and dissenting in part with reasons.
At issue in this appeal is a factual dispute between directors and officers of NWHDC. The detailed findings of fact by the trial judge support the conclusion that, after considering all of the evidence, the May (or April) 23, 1998 meeting was an improperly constituted meeting and the business conducted therein was illegal.
The only legal error committed by the trial court is a misinterpretation of La. R.S. 12:205.1(A), wherein the court concluded that the corporate reports filed with the secretary of state created a presumption prohibiting other directors from traversing their corporation status. The reports are part of the mass of evidence, to be considered, on the issue of who were properly elected officers and directors of the corporation.
Thus, applying Wainwright v. Fontenot, 00-0492, (La.10/17/00), 774 So.2d 70, the recent Louisiana Supreme Court case giving great factual deference to the trial court, I would affirm the judgment of the trial court as to the summary proceeding.
I concur with the majority in its severance and remand of the ordinary proceeding.